Name: Commission Regulation (EEC) No 3341/90 of 20 November 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 90 Official Journal of the European Communities No L 323/5 COMMISSION REGULATION (EEC) No 3341/90 of 20 November 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (A OJ No L 334, 18 . 11 . 1989, p. 21 . No L 323/6 Official Journal of the European Communities 22. 11 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 Tomatoes 70,40 2976 553,57 144,14 486,74 14830 53,78 108 746 162,60 49,80 1.30 07031019 Onions (other than sets) 14,72 622 115,77 30,14 101,80 3101 11,24 22743 34,00 10,41 1.40 07032000 I Garlic 237,74 10051 1 869,32 486,75 1 643,64 50081 181,63 367216 549,07 168,18 1.50 07039000 * 10 Leeks 36,42 1540 286,41 74,58 251,83 7673 27,82 56264 84,12 25,76 1.60 07041010 07041090 ¢ oo * 00 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 I Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 07049010 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 07049090 ' 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 07049090 ¢ 92 * 98 Chinese cabbage 34,85 1473 274,03 71,35 240,94 7341 26,62 53831 80,49 24,65 1.110 070511 10 0705 1 1 90 Cabbage lettuce (head lettuce) 79,15 3346 622,40 162,06 547,26 16674 60,47 122266 182,81 55,99 1.120 07052900 ¢ 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 ¢ 21 ' 22 * 23 Carrots 26,60 1 128 208,84 54,90 184,33 5367 20,47 40 280 61,81 18,85 1.140 07069090 ¢ 25 ' 11 * 19 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 07070011 07070019 Cucumbers 104,43 4415 821,13 213,81 722,00 21999 79,78 161 306 241,19 73,87 1.160 07081010 07081090 Peas (Pisum sativum) 285,82 12084 2247,39 585,20 1 976,06 60210 218,36 441 484 660,12 202,20 1.170 0708 2010 07082090 Beans (Vigna spp., Pha ­ seolus spp.) 120,23 5083 945,39 246,17 831,25 25328 91,85 185715 277,69 85,05 1.180 07089000 ¢ 11 ¢ 12 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 07091000 ¢ 29 Globe artichokes 106,63 4508 838,46 218,32 737,23 22463 81,46 164711 246,28 75,43 1.200 1.200.1 07092000 * 11 * 12 * 13 * 14 ¢ 15 ¢ 16 * 91 ¢ 92 ¢ 93 * 94 Asparagus :  green 304,55 12876 2394,66 623,54 2105,55 64155 232,67 470414 703,38 215,44 1.200.2 07092000  other 362,67 15334 2851,63 742,53 2507,35 76398 277,07 560183 837,61 256,56 1.210 07093000 * 95 * 96 Aubergines (egg-plants) 68,17 2882 536,02 139,57 471,30 14360 52,08 105297 157,44 48,22 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 30,83 1313 242,71 63,79 214,15 6243 23,78 46727 71,90 21,46 1.230 07095130 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 07096010 Sweet peppers 112,35 4750 883,38 230,02 776,73 23666 85,83 173 535 259,47 79,47 22. 11 . 90 Official Journal of the European Communities No L 323/7 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 \ Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 78,25 3308 615,29 160,21 541,01 16484 59,78 120 870 180,73 55,35 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 125,81 5319 989,26 257,59 869,82 26503 96,11 194333 290,57 89,00 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 35,72 1510 280,90 73,14 246,99 7525 27,29 55181 82,51 25,27 2.30 08043000 * 90 Pineapples, fresh 35,91 1518 282,42 73,53 248,32 7566 27,44 55479 82,95 25,40 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 108,74 4597 855,02 222,64 751,79 22907 83,07 167963 251,14 76,92 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 177,47 7503 1 395,45 363,36 1 226,98 37385 135,58 274127 409,88 125,55 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 31,98 1352 251,45 65,47 221,09 6736 24,43 49396 73,86 22,62 2.60.3 08051019 08051029 08051039 08051049  Others 17,15 725 134,86 35,11 118,58 3613 13,10 26493 39,61 12,13 2.70 2.70.1 08052010 * 11 * 21 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 48,59 2054 382,12 99,50 335,99 10237 37,12 75066 112,24 34,38 2.70.2 08052030 * 11 * 21  Monreales and Satsu ­ mas 34,23 1447 269,18 70,09 236,68 7211 26,15 52880 79,06 24,21 2.70.3 08052050 * 12 * 13 * 22 * 23  Mandarins and Wil ­ kings 56,70 2403 446,74 116,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 08052070 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34  Tangerines and others 57,32 2426 451,40 117,86 395,66 11957 43,96 88601 132,92 40,16 08052090 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 49,15 2078 386,50 100,64 339,83 10354 37,55 75925 113,52 34,77 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 123,08 5204 967,82 252,01 850,97 25929 94,03 190121 284,27 87,07 No L 323/8 Official Journal of the European Communities 22. 11 . 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh :  white 42,19 1784 331,78 86,39 291,72 8 888 32,23 65176 97,45 29,85 2.90.2 08054000  pink 59,05 2496 464,33 120,90 408,27 12440 45,11 91215 136,38 41,77 2.100 08061011 08061015 08061019 Table grapes 104,02 4398 817,90 212,97 719,16 21912 79,47 160672 240,24 73,58 2.110 08071010 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 1 63,05 19,00 2.120 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 82,63 3493 649,75 169,19 571,31 17407 63,13 127640 190,85 58,45 2.120.2 08071090  Other 117,37 4962 922,91 240,31 811,49 24725 89,67 181300 271,08 83,03 2.130 08081091 08081093 08081099 * 19 * 29 Apples 56,14 2373 441,42 114,94 388,12 11826 42,89 86714 129,65 39,71 2.140 0808 2031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 71,25 3012 560,22 145,87 492,58 15009 54,43 110052 164,55 50,40 2.150 08091000 ll Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 08092010 08092090 I Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 314,58 93,57 2.170 08093000 * 91 * 92 * 93 Peaches 248,76 10517 1 955,97 509,31 1719,83 52402 190,04 384238 574,53 175,98 2.180 08093000 * 97 * 11 * 12 * 13 Nectarines 106,68 4544 839,70 220,69 740,89 21599 82,30 161661 248,75 74,24 2.190 08094011 08094019 * 17 Plums 194,20 8211 1 526,99 397,61 1 342,64 40909 148,36 299967 448,52 137,38 2.200 08101010 08101090 I Strawberries 330,50 13974 2598,71 676,68 2284,96 69622 252,49 510498 763,32 233,80 2.205 08102010ll Raspberries 574,44 24307 4493,31 1 175,29 3950,18 113358 438,60 863888 1323,12 422,80 2.210 08104030 I Fruit of the species Vacci ­nium myrtillus 169,71 7226 1 336,26 350,92 1 176,54 34401 130,84 256973 395,56 118,61 2.220 08109010 I Kiwi fruit (Actinidiachinensis Planch .) 109,27 4620 859,20 223,72 755,47 23019 83,48 168785 252,37 77,30 2.230 081090 80 * 31 * 32 Pomegranates 49,13 2077 386,37 100,60 339,72 10351 37,54 75900 113,48 34,76 2.240 081090 80 * 41 * 42 Khakis 83,88 3546 659,58 171,74 579,95 17671 64,08 129570 193,73 59,34 2.250 08109030 * 10 Lychees 535,35 22662 4199,88 1 102,25 3689,67 108 581 410,68 821514 1 242,47 378,25 = The ninth digit is reserved for the Member States (statistical purposes).